number release date internal_revenue_service index number ------------------------ -------------------------------- --------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-113117-06 date august ------- ---------------- ------------------------ legend distributing -------------------------------- ------------------------------------------------------------- --------------------------------------------------- controlled --------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------- statea year1 businessa locationa locationb mother ----------------------------------------------------- brothera ----------------------------------------------------- brotherb ----------------------------------------------------------------- ------------------------------------------ --------------------------- ---------------------- ------------------- ------------------ plr-113117-06 ----------------------------------- ---- -------- ----- summary of facts distributing is a closely held state a corporation that uses the cash p q r dear ------------- this letter responds to your representative’s letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that letter and subsequent correspondence dated march may and date is summarized below method_of_accounting and a calendar_year distributing states that it has been an s_corporation since year1 distributing is engaged in businessa both at locationa and locationb distributing has outstanding p shares of common_stock and no other stock this stock is held by mother and each by brothera and brotherb children of mother be a wholly-owned subsidiary of distributing and will have outstanding solely common_stock controlled is not yet engaged in any activities in the contribution described below controlled will acquire from distributing the portion of businessa that is conducted at locationb and will be directly engaged in this business locationb for more than five years the financial information submitted by distributing indicates that distributing’s businessa has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years at both locationa and locationb into two separately operated businesses locationa business and locationb business will enable distributing to eliminate serious conflicts that are preventing distributing from developing a cohesive strategic business plan in addition distributing management has determined that prior to any separation of the location a and b businesses it may controlled is a corporation being formed under the laws of statea that will management of distributing has determined that separating businessa distributing has been engaged in businessa at both locationa and plr-113117-06 be desirable to reduce the amount of the businesses’ liabilities ‘reduction in business liabilities it is possible that this reduction in liabilities will involve a capital_contribution possible capital_contribution from mother to distributing proposed transaction transaction through the following steps steps to achieve this separation the taxpayer proposes to undertake a step i step ii distributing will contribute the contribution to controlled all the assets of the locationb business in exchange for all the outstanding_stock in controlled q shares of the common_stock of controlled and the assumption by controlled of liabilities related to the locationb business distributing will distribute the distribution to mother and brotherb all of the stock in controlled q shares of common in exchange for their surrender of stock in distributing the exchange ratio is one to one with no fractional shares mother will surrender one half of her distributing stock in exchange for half of the controlled stock and brotherb will surrender all of his distributing stock in exchange for the other half of the controlled stock thus following step ii distributing will be held each by brothera and mother and controlled will be held each by brotherb and mother a b representations distributing controlled and each of the shareholders will each pay his distributing has made the following representations in connection with the proposed transaction her or its own expenses_incurred in connection with the transaction there is no plan or intention for either distributing or controlled to issue any stock in conjunction with or subsequent to the transaction except for the stock in controlled being issued to distributing as described in step i outstanding any warrants or options or any debt where such debt would constitute either a security or an equity_interest in controlled in addition at such time there will be no plan or intention for controlled to issue any such warrants options or debt the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject at the time of the step ii distribution controlled will not have d c j i f g h e no investment_credit has been or will be claimed with respect to any distributing has not accumulated and will not accumulate its receivables the liabilities to be assumed as determined under sec_357 of the internal no intercorporate debt will exist between distributing and controlled at the plr-113117-06 revenue code by controlled in the transaction and the liabilities to which the assets transferred to controlled are subject were incurred in the ordinary course of business and are associated with the assets transferred or make extraordinary payments of its payables in anticipation of the transaction property being transferred from distributing to controlled time of the distribution or subsequent thereto immediately prior to the distribution each share of the outstanding_stock in distributing will have been held by its then current holder at all times during the 5-year period prior to the distribution the distribution will not constitute a disqualified_distribution within the meaning of sec_355 in the distribution controlled stock received by a shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by such shareholder in the exchange in the distribution is being received by a shareholder as a creditor employee or in any capacity other than as a shareholder of distributing locationa business and locationb business is representative of each business's present operations and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted in the active_conduct of businessa at locationa independently and with its own separate employees or through the actions of its own officers directors and shareholders acting on its behalf businessa will have been actively conducted within the meaning of sec_1_355-3 of the income_tax regulations at locationa by distributing independently and through its own employees or its officers directors and shareholders at all times in the 5-year period prior to the distribution m the five years of financial information submitted on behalf of distributing's no part of the stock in controlled received by the distributing shareholders the exchanging shareholders will receive solely controlled common_stock following the distribution distributing will continue to be directly engaged for each of the exchanging shareholders the fair_market_value of the n k l p o following the distribution controlled will be directly engaged in the active plr-113117-06 conduct of businessa at locationb independently and with its own employees or through the actions of its own officers directors and shareholders acting on its behalf businessa will have been actively conducted within the meaning of sec_1_355-3 at locationb by distributing independently and through its own employees or its officers directors and shareholders at all times in the 5-year period prior to the distribution the locationb business serves both related and unrelated persons in each year of the past five years the portion of the locationb business conducted with unrelated parties has constituted more than r percent of all the assets income and activity of the locationb business it is expected that subsequent to the transaction business with unrelated parties will continue to constitute r percent or more of the assets income and activity of the locationb business_purpose to eliminate conflicts between brothera and brotherb that are preventing distributing from developing a cohesive business strategy for businessa the transaction is motivated in whole or significant part by such corporate business_purpose and at the time step ii is consummated neither distributing nor controlled will have any current or accumulated_earnings_and_profits the transaction will not be used principally as a device for the distribution of earnings_and_profits of either distributing or controlled r distributing presently has no current or accumulated_earnings_and_profits the transaction is being carried out for the following corporate business q s there is no plan or intent for there to be any transactions between distributing and controlled subsequent to the distribution if any transactions should occur between distributing and controlled they will be negotiated at arm’s length and for fair_market_value there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either distributing or controlled subsequent to the transaction except for dispositions of assets in the ordinary course of business there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 v there is no plan or intention by shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in distributing or controlled in conjunction with the transaction or subsequent to the t u plr-113117-06 transaction except for the surrender of distributing stock for controlled stock in step ii w the transaction is not related to or connected to or part of a plan x y z distributing is an s_corporation within the meaning of sec_1361 neither distributing nor controlled will be a disqualified investment neither distributing nor controlled is an investment_company as defined in involving any other transaction in the 5-year period prior to step ii there will have been no changes in the holding of stock in distributing it is anticipated that subsequent to step ii all the outstanding_stock in distributing and controlled will continue to be held by the present shareholders in the same manner as it is held at the time step ii is consummated controlled will elect to be an s_corporation pursuant to sec_1362 immediately after the distribution and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled sec_368 and iv corporation within the meaning of sec_355 aa neither distributing nor controlled has been or will be a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the five-year period ending on the date of the distribution and neither distributing nor controlled will be a usrphc immediately after the transaction forth above we rule as follows meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 assets to controlled in exchange for controlled stock and the assumption of distributing liabilities as specified in representations d and e above by controlled in the contribution sec_361 and sec_357 distributing assets in exchange for controlled stock sec_1032 the contribution followed by the distribution is a reorganization within the based solely on the information submitted and the representations set no gain_or_loss will be recognized by distributing upon the transfer of no gain_or_loss will be recognized by controlled on the receipt of rulings for each exchanging shareholder the basis of the controlled stock the holding_period for each of the assets received by controlled will the basis of each asset received by controlled will be the same as the for each exchanging shareholder the holding_period of the controlled no gain_or_loss will be recognized by distributing upon the distribution to plr-113117-06 basis of such asset in the hands of distributing immediately prior to the contribution sec_362 include the period during which such asset was held by distributing sec_1223 its shareholders of the controlled stock in the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon receipt of the controlled stock in the distribution sec_355 received will be equal to the basis of the distributing stock surrendered in exchange therefor sec_358 stock received will include the period during which the shareholder held the distributing stock exchanged therefor provided that the distributing stock is held as a capital_asset in the hands of the shareholder on the date of the exchange sec_1223 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make a subchapter_s_election under sec_1362 for its first taxable_year provided such election is made effective immediately following the distribution representations that were submitted on behalf of the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the distribution described above satisfies the business_purpose requirement of sec_1_355-2 of the regulations ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing see sec_355 of the code and sec_1_355-2 of the regulations or iii whether this distribution is part of a plan or a series of related the rulings contained in this letter are based upon facts and caveats procedural statements except as expressly provided herein no opinion is expressed or implied plr-113117-06 transactions pursuant to which the one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in distributing or controlled see sec_355 of the code and sec_1_355-7 of the regulations concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above rulings furthermore no opinion is expressed about the tax treatment of any reduction in business liabilities or the possible capital_contribution or whether this will result in a gift from one shareholder to another finally no opinion is expressed on the validity of any subchapter_s_election of either distributing or controlled k of the code provides that this private_letter_ruling may not be used or cited as precedent tax_return of each taxpayer involved for the taxable_year in which the transactions covered by this letter are consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-113117-06 of this ruling letter is being sent to your authorized representatives _virginia s voorhees____________ virginia s voorhees senior technician reviewer branch office of associate chief_counsel corporate - pursuant to the power_of_attorney on file in this matter a copy of this letter it is important that a copy of this letter be attached to the federal income this ruling is directed only to the taxpayers who requested it section sincerely
